*760ORDER
PER CURIAM.
Christopher Meador (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief (motion) after an evidentiary hearing. Movant pled guilty in Cause No. 02CR736360-01 to one count of second-degree assault, in violation of Section 565.0601. The plea court sentenced Movant to four years’ imprisonment in the Missouri Department of Corrections. Movant thereafter timely filed his pro se and amended motions alleging ineffective assistance of his plea counsel.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.